Holt, J.,
delivered the opinion of the court.
This case is identical with that of J. B. Hancock v. Jessie G. Anderson, ante, page 225, 168 S. E. 458, in which an opinion has this day been handed down reversing the judgment of the lower court. The cases were tried together, the same evidence was considered in both, the same rulings made, the same instructions given, and the same judgment entered.
For the reasons stated in the opinion in that case, the judgment in this case is reversed, the verdict set aside, and the case dismissed.

Reversed.

Browning and Chinn, JJ., dissenting.